internal_revenue_service number release date index number ----------------------------------------------- ------------------------------------------------------------ --------------------------------- ---------------------------- ------------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-162695-04 date june ------------------------------------------------------------------------ -------------------------- ------------------- ------------------------------------------------------------------------ legend trust ----------------------------------------------------------------------------------------------------------------- date grantor bank ----------------------------------------------------------------------------------------------------------------- son son’s spouse child child child year year year court state dear ----- this is in response to your representative’s letter of date and supplemental correspondence in which rulings are requested on the income estate and generation-skipping_transfer gst tax consequences of a proposed modification of trust facts ------------------------ ------------------------ ----------------------------- -------------------------- ----------------- ------- ------- ------- ------------------------------------------------------------- ----------- plr-162695-04 the facts as represented are as follows on date a date prior to date grantor established trust an irrevocable_trust grantor transferred real_property to trust and appointed bank and son as trustees it has been represented that there have been no actual or constructive additions to trust for gst tax purposes after date item ii of trust provides that the net_income of trust be paid quarterly to son for the duration of his life and upon his death to son’s spouse and to son’s children in equal amounts upon the death or remarriage of son’s spouse her interest shall fully cease and the trustees are directed to pay to son’s children in equal amounts the net_income for the duration of their lives upon the death of any child of son his or her share of the net_income shall be paid_by the trustees per stirpes to his or her child or children notwithstanding the foregoing trust shall fully terminate twenty-one years following the death of the last living child of son living at the time of execution of the trust agreement item xiii of trust generally provides that if at any time any of the income beneficiaries should be in need of funds in excess of the net_income derived from his or her respective share of the trust estate in order to provide for his or her reasonable care maintenance or education or on account of any illness infirmity or other like emergency then the trustees are authorized to make advances of principal for such purposes item ix of trust provides son with the right to appoint by will the successor individual trustee if son fails to name a successor individual trustee then a court having jurisdiction shall appoint the successor individual trustee upon the application of any beneficiary of trust the trust instrument includes provisions limiting the sale_or_exchange of certain real_property held by trust the current income beneficiaries of trust include son’s spouse child and child each having a percent share of trust’s income and the three children of child deceased sharing percent of trust’s income pursuant to item ix of trust at son’s death in year he appointed child and child as successor individual trustees of trust in year bank resigned as a trustee of trust in year the trustees of trust petitioned court for an order to modify trust the trustees seek to modify trust in order to sever trust into four separate equal trusts one for the benefit of son’s spouse one for the benefit of child one for the benefit of child and one for the benefit of the three children of child allow the trustees to invest in assets other than the real_property transferred to trust allow each successor trustee to appoint his or her successor and allow the trustees to plr-162695-04 distribute principal to a beneficiary to provide for the support of such beneficiary in his or her accustomed manner of living the original terms of trust will apply to each separate trust with the following modifications item ii will be amended to provide that upon son’s death the trustee shall divide the trust property into four equal shares and the trustee shall hold a resulting share for the benefit of son’s spouse and each child of son item ii will be amended to further provide that upon the death or remarriage of son’s spouse her interest shall terminate and the trustee shall distribute the property of such trust to the separate trusts established for each of son’s children and the trustee is directed to pay to such beneficiary the net_income continuing the said payments during the respective lifetime of such descendant item ii will be amended to further provide that upon the death of any of son’s children the trustee of such child’s trust shall continue to hold and manage the property in trust and shall pay the net_income of the trust to the child or children of such child per stirpes for the duration of their respective lifetimes or until the earlier termination of this trust item ii will be amended to further provide that upon the death of any child of son who is not survived by any descendants his or her trust share shall be added on a per stirpes basis to the trust shares set apart for the remaining children of son or their descendants item xiii of trust will be amended to provide that if at any time any of the income beneficiaries should be in need of funds in excess of the net_income derived from his or her respective trust or share of such trust in order to provide for his or her support in his or her accustomed manner of living then the trustee s are authorized to encroach on the principal of such separate trust of such beneficiary in such amounts as the trustee s of such trust shall deem necessary in its judgment to provide for the support of such beneficiary in his or her accustomed manner of living item ix of trust will be amended to provide that each successor trustee may appoint his or her successor by a written instrument item ix will be further amended to provide that if a trustee fails or ceases to serve the trustee appointed as described above will serve as successor trustee for that terminating trustee item ix will be further amended to provide that if a successor trustee is not appointed for the terminating trustee as described above within days of such vacancy the remaining co-trustee if any may continue to serve as the sole trustee further if all of the persons named above and in the written appointments described above fail or cease to serve and if there is a vacancy in the position of trustee then the court having jurisdiction shall appoint the successor individual trustee upon the application of any beneficiary of the trust created for such descendant plr-162695-04 additional provisions of trust will be amended to liberalize the requirements for selling or exchanging certain property of the trust the following rulings have been requested the proposed severance and modification of trust and the previous resignation the proposed severance and modification of trust and the previous resignation by bank as trustee will not cause trust or the successor trusts to lose their exempt status under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations and will not subject distributions from any of the trusts to the gst tax by bank as trustee will not cause the individual trustees to be treated as having a general_power_of_appointment for purposes of sec_2041 the proposed severance of trust into successor trusts will not result in the realization of income under sec_61 and will not result in the realization of gain_or_loss under sec_1001 law and analysis ruling sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under of the tax_reform_act_of_1986 the act gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26 b i of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument by judicial reformation or nonjudicial reformation that is valid under applicable state law plr-162695-04 will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the present case trust was irrevocable on date it is represented that no additions actual or constructive have been made to trust after that date trust will be divided on a pro-rata basis into four successor trusts and except for the amendments to item ii item ix item xiii and the provisions regarding the sale_or_exchange of certain real_property of trust the successor trusts will have the same terms as trust the changes described in the amended item ii are similar to the changes described in sec_26_2601-1 example these changes as well as the changes described in item ix item xiii and the provisions regarding the sale_or_exchange of certain real_property of trust will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed severance and modification of trust and the proposed severance and modification of trust will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in trust in addition bank’s resignation as trustee in year did not result in a shift of a beneficial plr-162695-04 interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the resignation and the resignation did not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made we conclude that the proposed severance and modification of trust and bank’s resignation as trustee will not cause trust or any successor trust created by the severance to lose its status under of the tax_reform_act_of_1986 as a_trust exempt from the application of the gst tax under chapter of the code ruling sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides in part that the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 of the estate_tax regulations provides that the term power_of_appointment includes all powers that are in substance and effect powers of appointment regardless of the nomenclature used in creating the power and regardless of local property law connotations sec_20_2041-1 also provides that the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of such fiduciary duties is not a power_of_appointment sec_20_2041-1 provides in part that a power to consume invade or appropriate income or corpus or both for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is by reason of sec_2041 not a general_power_of_appointment a power is limited by such a standard if the extent of the holder’s duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the words support and maintenance as used here are synonymous and their meaning is not limited to the bare necessities of life a power to use property for the comfort welfare or happiness of the holder of the power is not limited by the requisite standard examples of powers plr-162695-04 which are limited by the requisite standard are powers exercisable for the holder’s support support in reasonable comfort maintenance in health and reasonable comfort support in his accustomed manner of living education including college and professional education health and medical dental hospital and nursing expenses and expenses of invalidism in determining whether a power is limited by an ascertainable_standard it is immaterial whether the beneficiary is required to exhaust his other income before the power can be exercised while legal rights and interests in property such as the creation and the breadth of a power to appropriate or consume the principal of a_trust is a matter of state law it is federal_law that designates what rights or interests so created shall be taxed see 309_us_78 thus whether a trustee’s power to consume invade or appropriate the principal of trust for his or her own benefit is limited by an ascertainable_standard relating to health education support or maintenance is a matter of state law a review of state law reveals no statutory or case law authority directly on point as to whether the invasionary power granted to the trustee is limited by an ascertainable_standard thus under 387_us_456 we must forecast what the law of state is likely to be under bosch state law as announced by the highest court of the state is to be followed but if there is no decision by the highest court we must apply what we find to be the state law after giving proper regard to relevant rulings of other courts id pincite in budd v commissioner 49_tc_468 acq 1973_2_cb_1 the trust instrument provided for distribution in the event of sickness accident misfortune or other emergency the tax_court held that these conditions or circumstances under which the grantor as trustee could invade corpus of the trust for an income_beneficiary reflected external standards to which a court of equity would give effect id pincite in budd use of the word other before the word emergency limited the meaning of the emergency to the type of emergencies itemized before the word other in the present case prior to bank’s resignation as trustee bank child and child had the power as trustees to advance principal to a class of beneficiaries that included child and child this power was exercisable to provide for a beneficiary’s reasonable care maintenance or education or on account of any illness infirmity or other like emergency the first half of this standard to provide for a beneficiary’s reasonable care maintenance or education is an ascertainable_standard relating to health education support or maintenance within the meaning of the estate_tax regulations with regard to the second half of this standard which allows the trustee to advance principal on account of any illness infirmity or other like emergency we believe the highest court of state would find that a trustee’s power to advance principal of trust under item xiii prior to the modification is limited by an ascertainable_standard relating to health education support or maintenance budd t c pincite thus prior to the modification of trust the trustees’ power is considered limited by an plr-162695-04 ascertainable_standard relating to the health education support or maintenance of the beneficiaries the trustees’ power to advance principal pursuant to trust was unchanged by bank’s resignation as trustee accordingly bank’s resignation as trustee will not cause child and child to be treated as having a general_power_of_appointment over any portion of trust for purposes of sec_2041 the proposed modification of item xiii will provide a trustee with the power to distribute principal to a class of beneficiaries which may include him or herself but the power is only exercisable for a beneficiary’s support in his or her accustomed manner of living a power to appoint to oneself to provide for support in one’s accustomed manner of living is an example of a power limited by an ascertainable_standard that is provided in sec_20_2041-1 accordingly after the proposed modification to trust a trustee’s power to distribute principal to him or herself will be considered to be limited by an ascertainable_standard and the proposed severance and modification of trust will not cause any individual trustee to be treated as having a general_power_of_appointment over any portion of trust for purposes of sec_2041 ruling sec_61 provides that gross_income includes gains derived from dealing in property under sec_1001 the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 and the loss is the excess of the adjusted_basis over the amount_realized sec_1_1001-1 of the income_tax regulations treats as income or as loss sustained the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent in 499_us_554 the supreme court of the united_states examined the issue of what constitutes a material difference in exchanged properties or a disposition of property for purposes of the realization requirement implicit in sec_1001 in cottage savings a savings and loan association sold 90-percent participation interests in mortgage loans to four other lenders simultaneously the association purchased 90-percent participation interests in mortgage loans held by these lenders the exchanged properties were derived from loans made to different obligors secured_by different homes and thus embodied legally distinct entitlements the association claimed a deduction under sec_165 for the adjusted difference between the face value of the participation interests the association had traded and the fair_market_value of the participation interests it had received the supreme court said the test for determining whether exchanged properties are materially different for purposes of sec_1001 is whether the respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings pincite because the mortgages had different mortgagors and were secured_by different properties the loans were materially different the court therefore held that the taxpayer actually sustained a loss for purposes of sec_165 plr-162695-04 in revrul_69_486 l969-2 c b a_trust instrument required the trustee to distribute the corpus of a_trust consisting of promissory notes and common_stock one-half to an individual and one-half to a tax exempt charitable_organization the beneficiaries however agreed that the individual should receive all of the notes and the charitable_organization should receive all of the stock although the trustee complied with their request neither the trust instrument nor local law allowed the trustee to make an allocation of specific property in_kind thus the beneficiaries were considered to have received a pro_rata distribution of the notes and stock followed by a deemed exchange between the beneficiaries of their respective shares of stock and notes revrul_69_486 therefore concluded that the individual recognized gain on the disposition of his shares of the common_stock in an amount determined under sec_1001 a pro_rata partition of jointly owned property is not a sale_or_other_disposition of property if the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition revrul_56_437 l956-2 c b under the proposed court order the beneficiaries do not acquire their interests in each of the four successor trusts as a result of an exchange of their property interests in trust but rather by reason of the authority granted under state law the trustees are exercising a right to divide trust as allowed by state law and by reason of their existing authority to distribute trust income or principal revrul_56_437 in contrast to the situation in revrul_69_486 the division of trust into four successor trusts will be pro_rata and each of the successor trusts will receive an equal share of each asset of the trust the interest that each of the beneficiaries will have in the successor trusts is substantially the same as each currently has in trust finally the successor trusts will be subject_to the same trust provisions applicable to trust accordingly we conclude that the division of trust into four successor trusts will not be considered to be a sale_or_other_disposition of trust property and thus will not cause any beneficiary the trust or any of the successor trusts to recognize any gain_or_loss from a sale_or_other_disposition of the property under sec_61 or sec_1001 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-162695-04 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman branch chief branch passthroughs special industries cc
